Citation Nr: 9913607	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-01 340	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a recurrent dislocation of the left patella, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1991 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  The appellant is currently 
under the jurisdiction of the Waco, Texas RO.                 

The Board notes that in an October 1998 rating action, the RO 
denied the appellant's claims for entitlement to service 
connection for bilateral hallux valgus, entitlement to 
service connection for arthritis of the knees, as secondary 
to the service-connected left knee disability, and 
entitlement to service connection for obesity.  There is no 
indication from the information of record that the appellant 
filed a Notice of Disagreement (NOD) in regards to any of the 
above claims.  Accordingly, these issues are not before the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's service-connected left knee disability is 
characterized by recurrent complaints of left knee pain, 
swelling, limitation of motion, and instability; the current 
manifestations of the appellant's left knee disability 
consists of objective evidence of pain on motion, lateral 
instability of the left knee joint, and mild swelling. 



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 20 percent evaluation for the postoperative 
residuals of a recurrent dislocation of the left patella, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.102, Part 4 §§ 4.21, 4.3, 4.59, 4.7, 
4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an August 1996 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the postoperative residuals of a recurrent dislocation of the 
left patella.  At that time, the RO primarily based its 
decision on the appellant's service medical records and the 
results of her February 1996 VA examination.  The appellant's 
service medical records showed that in July 1991, the 
appellant injured her left knee.  According to the records, 
she was seen on several subsequent occasions for recurrent 
dislocations of the left patella.  In May 1993, the appellant 
underwent surgery for patellar realignment, lateral release, 
medial quadriceps advancement, and debridement of 
chondromalacia patella.  

In the August 1996 rating action, the RO further noted that 
at the time of the appellant's February 1996 VA examination, 
she complained of left knee pain, and she noted that she 
needed to wear a brace if she was standing for more than two 
hours.  The appellant stated that she was currently working 
as a cashier which caused her considerable discomfort because 
she had to stand eight hours a day.  According to the 
appellant, her knee would occasionally buckle when she was 
getting up from a squatting position, and she indicated that 
she had a grinding sensation in the knee whenever she sat 
down.  The physical examination showed that there was some 
loss of strength in flexion of the left knee against 
resistance, and the appellant was unable to squat.  There was 
sensory diminution over the inferolateral area.  The 
impression was of status post anterior cruciate ligament 
repair.  An x-ray of the left knee was interpreted as showing 
a normal left knee.  In light of the above, the RO assigned a 
10 percent disabling rating under Diagnostic Code 5257.  This 
rating has remained in effect up until the current claim.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Temple, Texas, from August 1996 to January 1997, 
show that in November 1996, the appellant was treated after 
complaining of left knee pain.  At that time, she denied any 
recent subluxations.  The physical examination showed that 
the appellant's range of motion was from zero to 125 degrees, 
with mild patellofemoral crepitus.  Lachman and McMurray 
tests were negative, and there was no varus/valgus 
instability.  The diagnosis was of anterior left knee pain.  
The appellant was given non-steroidal anti-inflammatory 
drugs, and she was instructed to continue her quadriceps 
strengthening exercises.   

The appellant's Notice of Disagreement (NOD), dated in 
September 1996, shows that at that time, the appellant stated 
that she had no feeling on the left side of her knee, and 
that her knee felt like it was "asleep."  She indicated 
that she was unable to crawl and play with her one year old 
daughter because of her left knee pain and swelling.  
According to the appellant, she could no longer run and she 
could not walk more than one mile before she felt pain in her 
left knee.  The appellant indicated that in order to relieve 
the symptoms, she took Motrin, and elevated and iced her 
knee.      

In January 1997, the appellant underwent a VA examination.  
At that time, she gave a history of her knee injury and 
subsequent surgery.  She stated that at present, her pain 
largely depended on how active she was.  The appellant 
indicated that rest and no weightbearing improved her pain.  
According to the appellant, she was unable to run, and she 
had great difficulties and pain climbing stairs.  The 
appellant noted that she had been given nonsteroidals anti-
inflammatory medication which only worked to a certain 
extent. 

The physical examination showed that there were no 
deformities and that the appellant walked without a limp.  
There was no swelling or effusion, and there was a positive 
apprehension sign for patella dislocation on the left.  Both 
patellae felt loose.  Range of motion showed active flexion 
from 10 degrees to 120 degrees, and by using passive force, 
the range of flexion was increased to 130 degrees.  There was 
palpable grinding on active knee motion, and there was a 14 
centimeter lateral patellar scar over the left knee.  An x-
ray (sunrise view) of the appellant's knees was interpreted 
as showing small ossicles just superior to the tibial 
tuberosity, bilaterally.  On the left knee, there was a small 
ossicle medial to the patella on the tangential view.   The 
examiner noted that there had been no significant changes in 
the appellant's x-ray since her September 1996 x-ray.  
Following the physical examination and a review of the x-ray, 
the examining physician diagnosed the appellant with the 
following: (1) recurrent dislocation of the left knee, (2) 
status post patella ligament reconstruction, and (3) 
chondromalacia of the patellae.  

In May 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that because of her left knee 
disability, she could no longer run.  (T.2).  According to 
the appellant, she had problems standing, walking, bending, 
and kneeling.  (Id.).  The appellant stated that standing for 
long periods of time caused her knee to "give out."  (Id.).  
According to the appellant, during service, she was issued a 
knee brace.  (T.3).  She indicated that at present, she used 
the brace when she went to the gym.  (Id.).  The appellant 
revealed that if she walked approximately one mile, her knee 
would swell.  (T.6).  In response to the question as to 
whether there was any looseness or laxity in her knee, the 
appellant responded "yes."  (Id.).  The appellant testified 
that she could straighten her leg all the way out, but that 
she could not bend it behind her because of the pain.  (Id.).  

In the appellant's May 1997 hearing, she indicated that her 
left knee disability interfered with her ability to obtain 
employment.  (T.2)  According to the appellant, recently, she 
had considered applying for a job with the police department, 
but that because she would have been required to run a 
certain number of miles in order to pass the fitness test, 
she decided not to apply.  (Id.).  In response to the 
question as to whether or not she had ever lost a job because 
of her condition, she responded "kind of like that with the 
Army."  (T.3).  The appellant noted that she had worked for 
the Defense Department as a cashier, but that she was only 
able to stand for approximately one hour until her left knee 
pain increased to the point where she had to take a break.  
(T.2).  She reported that she "kind of felt" that she had 
been "pushed out" because her sergeant had become angry 
with her inability to perform all of her duties.  (T.3).  It 
was the appellant's opinion that at present, she was going to 
have a difficult time finding employment because she would 
have to wear her brace while she was working.  (Id.).  The 
appellant testified that she had requested physical therapy 
from the Temple VAMC, but that she had been told that there 
was nothing that they could do for her left knee disability.  
(T.4).  She noted that she was given medication in order to 
relieve her pain.  (Id.).  

In September 1997, the appellant underwent a VA examination.  
At that time, she stated that for the past five years, she 
had had pain and a grinding sensation in both of her knees.  
The appellant indicated that she had pain on walking, 
climbing stairs, and sitting.  She reported that at times, 
she took Motrin in order to relieve her left knee pain.  The 
physical examination showed that there was a fullness of the 
left knee, but no tenderness, redness, or warmth.  There were 
no deformities, and there was a vertical scar about three 
inches long on the left knee.  On active motion of the left 
knee, there was minimal crepitus.  Range of motion seemed to 
be "okay," except for some lateral instability of the left 
knee joint.  The diagnoses included the following: (1) status 
post recurrent dislocation of the left knee, (2) status post 
ligament repair of reconstruction to the left knee, (3) 
traumatic degenerative joint disease of the left knee, and 
(4) patellar chondromalacia.  

A VA examination was conducted in April 1998.  At that time, 
the appellant stated that she had chronic pain in the left 
knee, and that the pain was worse in the evenings.  She 
revealed that she had pain when bending or crouching, and 
that her maximum ambulation was up to one mile.  According to 
the appellant, she took Motrin as needed for her knee pain, 
and on a daily basis, she wore braces on both of her knees 
while she was "doing any activity."  The appellant reported 
that she had fatigue, usually with both knees.  The examining 
physician noted that the appellant's pain was mild to 
moderate in severity, and that swelling of the knee was mild 
in nature.

The physical examination indicated that the appellant's gait 
was antalgic, and twisting and pulling moments were painful.  
The range of motion showed that active flexion was from zero 
to 100 degrees, and extension was to zero degrees.  The 
examiner noted that left knee flexion was painful throughout 
the range of motion, and that the pain was in the medial 
patellar region. The diagnosis was of bilateral recurrent 
patellar dislocation.  The examiner stated that previous x-
rays had not been conclusive for arthritis in the knees, but 
that the most recent x-ray, in April 1998, was interpreted as 
showing no evidence of arthritis.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on her assertion that his service-connected left knee 
disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to her claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) recently considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, 38 C.F.R. § 4.40 
requires consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination. Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  38 
C.F.R. § 4.10.

As previously stated, the appellant's left knee disability 
has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  Under Diagnostic Code 
5257, slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate knee 
impairment, and a 30 percent evaluation requires severe knee 
impairment.  

The Board notes that the appellant's left knee disability may 
also be rated based on limitation of motion.  Under 
Diagnostic Code 5260, a 10 percent evaluation requires that 
flexion be limited to 45 degrees, and a 20 percent evaluation 
requires that flexion be limited to 30 degrees.  In addition, 
a 30 percent evaluation requires that flexion be limited to 
15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent evaluation 
requires that limitation be limited to 10 degrees, and a 20 
percent evaluation requires that limitation be limited to 15 
degrees.  In addition, a 30 percent evaluation requires that 
limitation be limited to 20 degrees.

In the instant case, the appellant has complained of chronic 
left knee pain, swelling, limitation of motion, and 
instability.  The appellant has also indicated that she has a 
grinding sensation in the knee whenever she sat down, and 
that she wears a knee brace on a daily basis.  The Board 
notes that in regards to the appellant's complaints, in the 
appellant's January 1997 VA examination, there was a positive 
apprehension sign for patella dislocation on the left.  Both 
patellae felt loose.  Range of motion showed active flexion 
from 10 to 120 degrees, and by using passive force, the range 
of flexion was increased to 130 degrees.  There was palpable 
grinding on active knee motion.  The diagnoses included the 
following: (1) recurrent dislocation of the left knee, and 
(2) status post patella ligament reconstruction.  In 
addition, in the appellant's August 1997 VA examination, on 
active motion of the left knee, there was minimal crepitus.  
Range of motion seemed to be "okay," except for some 
lateral instability of the left knee joint.  The diagnoses 
included the following: (1) status post recurrent dislocation 
of the left knee, (2) status post ligament repair of 
reconstruction to the left knee.  

The Board further observes that in the appellant's most 
recent VA examination, in April 1998, the examining physician 
noted that the appellant's pain was mild to moderate in 
severity, and that swelling of the knee was mild in nature.  
The physical examination indicated that the appellant's gait 
was antalgic, and twisting and pulling moments were painful.  
The range of motion showed that active flexion was from zero 
to 100 degrees, and extension was to zero degrees.  The 
examiner noted that left knee flexion was painful throughout 
the range of motion, and that the pain was in the medial 
patellar region. The diagnosis was of bilateral recurrent 
patellar dislocation.

In light of the above, the Board notes that the appellant's 
complaints, to include chronic left knee pain, swelling, 
limitation of motion, and instability have been objectively 
indicated in the January 1997, August 1997, and April 1998 VA 
examinations.  Such symptoms, the complaints of which the 
Board finds credible, should be considered in the assignment 
of the appropriate evaluation.  See generally 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Therefore, the Board concludes that the evidence of 
record demonstrates that the appellant's disability picture 
for her service-connected postoperative residuals of a 
recurrent dislocation of the left patella, although currently 
evaluated as 10 percent disabling under Diagnostic Code 5257, 
more nearly approximates the criteria required for a 20 
percent evaluation under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.7, 4.71a.  Accordingly, resolving all reasonable doubt in 
the appellant's favor, the Board finds that the appellant's 
left knee disability more closely approximates moderate 
impairment of the left knee, and thus, a 20 percent rating 
under Diagnostic Code 5257 is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7.  

In arriving at this decision, the Board has considered the 
possibility of still-higher schedular evaluations.  However, 
the preponderance of the evidence is clearly weighted against 
higher ratings.  The Board notes that the above medical 
evidence does not show severe impairment of the knee under 
Diagnostic Code 5257.  In a similar manner, the Board 
observes that while the VA examiner noted that the 
appellant's pain was mild to moderate during the April 1998 
VA examination, a 30 percent evaluation under Diagnostic 
Codes 5260 and 5261 requires that flexion be limited to 15 
degrees, and that extension be limited to 20 degrees, 
respectively.  As stated above, in the appellant's most 
recent VA examination in April 1998, range of motion showed 
active flexion from zero to 100 degrees, and extension was to 
zero degrees, evidencing no functional impairment of the left 
knee joint consistent with a rating in excess of the 
currently assigned 20 percent.  See generally DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45. 

Furthermore, the Board observes that the report of VA 
examination of September 1997 indicated a diagnosis of 
traumatic degenerative joint disease of the left knee.  
However, as evidence by the record, this diagnosis is not 
substantiated by x-ray findings; and, therefore, Diagnostic 
Codes 5003 and 5010 are not for application in this case.  
Cf. VAOGCPREC 23-97 (July 1, 997).

Finally, the Board notes that it has also considered 
entitlement to an extraschedular evaluation, under the 
provisions of 38 C.F.R. § 3.321(b)(1), for the appellant's 
left knee disability.  An extraschedular evaluation is for 
application when there is an unusual or exceptional 
disability picture so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board notes that, as previously 
stated, in the appellant's May 1997 hearing, she indicated 
that her left knee disability interfered with her ability to 
obtain employment.  (T.2)  According to the appellant, she 
had decided against applying for a job at the police 
department because she would have been required to run a 
certain number of miles in order to pass the fitness test.  
(Id.).  Moreover, the appellant further indicated that she 
"kind of felt" that she had been "pushed out" of her job 
as a cashier at the Defense Department because her left knee 
disability had prevented her from standing for long periods 
of time, and she had been unable to perform all of her 
duties.  (T.2,3).  However, the Board observes that upon a 
review of the evidence of record, the record does not reflect 
periods of hospitalization because of the appellant's 
service-connected left knee disability, and there is no 
showing that this service connected condition has 
significantly interfered with the appellant's employment 
status.  Thus, the record does not present an exceptional 
case where her 20 percent disabling rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired). 
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating of 20 percent for the postoperative 
residuals of a recurrent dislocation of the left patella is 
granted, subject to the criteria applicable tot he payment of 
monetary benefits.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

